Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 21, 2021 has been entered.

Response to Amendment
Applicant's amendment filed on December 21, 2021 has been entered. Claims 1 – 2 and 8 have been amended. No claims have been canceled. No claims have been added. Claims 1 - 22 are still pending in this application, with claim 1 being independent, and claims 4 – 7 and 10 – 19 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1 – 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal et al. (“Integration of a distance sensitive wireless communication protocol to hearing protectors equipped with in-ear microphones”, Proceedings of Meetings on Acoustics, Vol. 19, 040013 (2013)), hereinafter referred as Bou Serhal, in view of Song et al. (“A study of HMM-based bandwidth extension of speech signals”, Signal Processing 89 (2009) 2036-2044), hereinafter referred as Song.

Regarding claim 1, Bou Serhal discloses an earpiece (page 3, Fig. 1), comprising: 
	a speaker (page 3, Fig. 1, speaker); 
	an ear canal microphone (page 3, Fig. 1, internal microphone); 
	an ambient sound microphone, wherein the ambient sound microphone is configured to measure sound further from the ear canal than the ear canal microphone when the earpiece is used (page 3, Fig. 1, external microphone; pages 3 – 6 describes that OEM is measuring ambient sound to free of noise), 
	a memory that stores instructions (pages 2 – 3, Digital Signal Processor (DSP) inherently has a memory to store a program); and 
a logic circuit that is configured to execute the instructions to perform operations (pages 2 – 3, Digital Signal Processor (DSP)), the operations comprising: 
measuring sound received from the ear canal microphone (pages 3 – 4 and 6, IEM receives sound) or the ambient sound microphone or both (pages 3 – 4 and 6, OEM receives ambient sound); 
pages 3 – 4 and 6 - 8, speech signal is detected so that bandwidth extension (BWE) is performed), 
extracting a narrowband input signal from the measured sound (pages 3 – 4, narrowband signal is extracted for bandwidth extension (BWE)), 
extracting a noise signal from the measured sound (page 6, second paragraph from bottom, “This will leave the OEM free of noise enabling it to pick up a clean speech signal”, it is apparent that a noise signal is extracted and cancelled from the measured sound), 
generating a wideband output signal by applying a mapping function (page 4, second paragraph, mentioned about mapping function, e.g. neural networks, linear mapping, and codebooks) to the narrowband input signal (pages 3 – 4), and 
sending the wideband output signal to a remote device (page 1, abstract, pages 6 – 8, sending the wideband output signal to a remote listener). 
However, Bou Serhal fails to explicitly disclose the earpiece generating a mapping function by analyzing a low bandwidth reference signal and a high bandwidth signal.
However, in a similar field of endeavor Song discloses a method for bandwidth extension of speech signals (abstract). In addition, Song discloses the method generating a mapping function by analyzing a low bandwidth reference signal and a high bandwidth signal (page 2036, col. 2, equation (1) is a mapping function ŷ = F{x}; page 2037 – 2039, discloses that a codebook (mapping function) is trained/ generated by using/analyzing low-band vector x and high-band vector y).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and generating a mapping function by analyzing a low bandwidth reference signal and a high bandwidth signal. The motivation for doing this is that mapping function can be generated more accurately for reconstruct spectra matching to original spectra so that the application of Bou Serhal can be further enhanced.

Regarding claim 2 (depends on claim 1), Song further discloses the earpiece wherein 
the mapping function takes the energy of frequency components between 3.5 kHz and 4 kHz and extends the energy to frequency components from 4kHz to 8kHz to generate the wideband output signal (page 2036, BWE extends low-band (0 – 4 kHz) to high-band (4 – 8 kHz)).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal in view of Song and in further view of Varela et al. (US Patent Application Publication 2012/0172087), hereinafter referred as Varela.

Regarding claim 3 (depends on claim 2), Bou Serhal in view of Song fails to explicitly disclose the earpiece further including the operations of: analyzing the narrowband input to determine a voice command; and initiating an action in response to the voice command.
abstract). In addition, Varela discloses the apparatus analyzing the audio signal to determine a voice command; and initiating an action in response to the voice command ([0054 – 0063], determine a voice command, and playing music).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and analyzing the narrowband input to determine a voice command; and initiating an action in response to the voice command. The motivation for doing this is that device can be more intelligent so that the application of Bou Serhal can be further extended.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal in view of Song and in further view of Nilsson et al. (US Patent Application Publication 2008/0221906), hereinafter referred as Nilsson.

Regarding claim 8 (depends on claim 1), Bou Serhal discloses the earpiece wherein the operation of generating a wideband output signal is performed by applying the mapping function to the narrowband input signal (page 4, BWE is performed by applying narrowband excitation signal to mapping function to generate a wideband output signal). 
However, Bou Serhal in view of Song fails to explicitly disclose the earpiece further applying the mapping function to the noise signal.
Fig. 3, [0043]). In addition, Nilsson discloses the system applying mapping function to noise signal (Fig. 4, [0047 – 0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and applying mapping function to noise signal. The motivation for doing this is that the noise can be well handled so that the application of Bou Serhal can be further extended.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal in view of Song and in further view of Fischer et al. (US Patent Application Publication 2001/0005823), hereinafter referred as Fischer.

Regarding claim 9 (depends on claim 3), Bou Serhal fails to explicitly disclose the earpiece where the voice command is to scan audio from the internet.
However, in a similar field of endeavor Fischer discloses an information processing system (abstract). In addition, Fischer discloses the system scans audio files from the internet ([0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and scans audio files from the internet. The motivation for doing this is that the application can apply to various fields so that the application of Bou Serhal can be broadened.
 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal in view of Song and in further view of Baechler et al. (US Patent Application Publication 2011/0150256), hereinafter referred as Baechler.

Regarding claim 20 (depends on claim 3), Bou Serhal fails to explicitly disclose the earpiece wherein the operation of detecting uses a portion of spectral components of the sound below 8kHz.  
However, in a similar field of endeavor Baechler discloses a hearing device (abstract). In addition, Baechler discloses the device wherein operation of detecting uses a portion of spectral components of the sound below 8 kHz (Fig. 3, [0109], frequency is evaluated below 8 kHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and the operation of detecting uses a portion of spectral components of the sound below 8 kHz. The motivation for doing this is that a better quality of sound processing can be achieved in a specified frequency zone so that the application of Bou Serhal can be broadened.

Regarding claim 21 (depends on claim 20), Baechler further discloses the earpiece wherein the operation of detecting uses a portion of the spectral components of the sound below 4.5 kHz (Fig. 4, [0110], parameter vector is evaluated below 4 kHz).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bou Serhal in view of Song and in further view of Goldstein et al. (US Patent Application Publication 2014/0166122), hereinafter referred as Goldstein.

Regarding claim 22 (depends on claim 3), Bou Serhal fails to explicitly disclose the earpiece further including: a second ambient sound microphone.
However, in a similar field of endeavor Goldstein discloses an earpiece (Fig. 5). In addition, Goldstein discloses the earpiece comprising a second ambient sound microphone ([0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bou Serhal, and comprising a second ambient sound microphone. The motivation for doing this is that earpiece can be sensitive to the ambient signal so that the application of Bou Serhal can be further extended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3, 8 – 9 and 20 – 22 have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.


/QIAN YANG/Primary Examiner, Art Unit 2668